DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an after-final amendment filed June 23, 2021. Claims 1-7, 11, 18, 20, 23, 24, 26, 28-30, 32, 33 and 48 were previously pending. Applicant canceled claim 5 and amended claims 1, 6 and 7. Claims 1-4, 6, 7, 11, 18, 20, 23, 24, 26, 28-30, 32, 33 and 48 are pending and under consideration.
Applicant’s claim amendments and arguments overcame the previously presented rejection of claims 1-7, 11, 18, 20, 23, 24, 26, 28-30, 32, 33 and 48 under 35 U.S.C. 112(a). Since this was the last outstanding rejection, claims 1-4, 6, 7, 11, 18, 20, 23, 24, 26, 28-30, 32, 33 and 48 are allowed.
Applicant’s submission of the substitute specification overcame the previously presented objection, therefore there are no outstanding formal matters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        June 29, 2021